DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed from 04/22/2020 to 01/12/2021 have been received, and entered into the record.  However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The information disclosure statement (IDS) submitted on 04/22/2020 to 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlaminck et al. (US Pub. No. 2017/0078298) in view of 3GPP TS 23.682 “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements to facilitate communication with packet data network and applications (Release 12), herein after TS 23.682.
Regarding claim 1, Vlaminck discloses a method (paragraphs 19, 20, 44, 45, 56, 57, 59-62, 86; figures 1, 4a and 4b, 8, 11) comprising:
receiving, by a computing device located external to a premises (figure 1 and 8 Device Automation Central Server 102), premises data associated with a first premises device (figure 1 and 8 Sensor) located at the premises, wherein the first premises device is associated with a first device type, configured to communicate with a first application server (figure 1 Application module 120, application database 124; figure 8 520, 530; figures 4a and 4b; paragraphs 59-62: central server receives event data from source device/sensor);
determining, based on the premises data and an automation rule, to send control data to a second premises device located at the premises, wherein the second premises device is associated with a second device type (figures 4a and 4b; paragraphs 59-62: event handler and/or event wiring as automation rule, event wiring is sent to target device/light which is a second device type), and
sending, to the second premises device, the control data (paragraphs 59-62; 86: event wiring is sent to target device to perform assigned task).
Vlaminck does not teach devices of the second device type are configured to communicate with a second application server.
rd party manufacture device door lock 562 through a private network. Manufacture of lock requires the lock to communicate with its own data network for security reason (figure 8 560 and 562; paragraph 59).
TS 23.682 discloses multiple different application servers go through different network (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck devices of the second device type are configured to communicate with a second application server.
The motivation would have been for corresponding application compatibility.
Claim 12 is rejected similarly as claim 1 above. Vlaminck further teaches a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (paragraph 16).
Claim 22 is rejected similarly as claim 1 above. Vlaminck further teaches
a non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors (paragraph 16).

Regarding claims 2, 13, 23, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches receiving the premises data comprises receiving, from 
Regarding claims 3, 14, 24, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the premises data comprises one or more of an event (paragraph 26), a change in state of the first premises device, a camera event, a sensor event, or an automation event.
Regarding claims 4, 15, 25, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches sending the control data comprises sending, to the second premises device and via one or more of a gateway device located at the premises (paragraphs 26, 32, 34, 48: send through hub 104) or the second application server, the control data.
Regarding claims 5, 16, 26, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the premises data indicates one or more of a change in a state of the first premises device, entry to the premises, exit from the premises, locking of a door, unlocking of the door, or a change in a temperature setting, and wherein the control data is configured to cause a change in state of the second premises device (paragraphs 26: temperature sensor and turn on light).
Regarding claims 6, 17, 27, all limitations in claims 5, 16, 26 are disclosed above. Vlaminck further teaches the first premises device comprises one or more of a door lock, a security device, a security system, a network device, or a thermostat, and wherein the second premises device comprises one or more of a security system, security device, a thermostat, a light, a door lock, a heating ventilation and air 
Regarding claims 7, 18, 28, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches causing output, via a user device, of an indication of the premises data and an indication of a state change caused by the control data (figure 5; paragraphs 46 and 47).
Regarding claims 8, 19, 29, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches wherein determining that the second premises device is associated with the application server and sending the control data comprises sending, to the second premises device, the control data (paragraph 59: cloud to cloud communication through 3rd party network).
Vlaminck does not teach but TS 23.682 discloses the second premises device is associated with the second application server (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck the second premises device is associated with the second application server.
The motivation would have been for corresponding application.
Regarding claims 9, 20, 30, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches receiving, by the computing device and based on user 
Regarding claims 10, 21, 31, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the first application server and the first premises device are associated with a first proprietary system (paragraphs 59-62), and wherein the second premises device are associated with a second proprietary system (paragraph 59: 3rd party manufacture device).
Vlaminck does not teach but TS 23.682 discloses the second premises device is associated with the second application server (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck the second premises device is associated with the second application server.
The motivation would have been for corresponding application.
Regarding claim 11, all limitations in claim 10 are disclosed above. Vlaminck further teaches the first device type is not configured to communicate with the second device type without the computing device, and wherein the second device type is not configured to communicate with the first device type without the computing device .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Esam et al. (US Pat. No. 9,882,985) teaches application with virtual/models corresponding to premise devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466